      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 1 of 11 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Garrett George and
Ashley George,
             Plaintiffs,

vs.                                                           Civil Action No.: FY

Evergreen Bank Group
d.b.a. Freedom Road Financial,
             Defendant.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                            Introduction

       In 1991, Congress enacted the Telephone Consumer Protection Act (TCPA), 47 U.S.C.

§227 to protect consumers from debt collectors and telemarketers. In doing so, Congress

recognized that “the evidence presented to the Congress indicates that automated or prerecorded

calls are a nuisance and an invasion of privacy, regardless of the type of call . . .” 47 U.S.C.

§227, Congressional Statement of Findings No. 13. Specifically, in enacting the TCPA,

Congress outlawed unsolicited automated or pre-recorded telephone calls finding:

       Evidence compiled by the Congress indicates that residential telephone subscribers
       consider automated or prerecorded telephone calls, regardless of the content or the
       initiator of the message, to be a nuisance and an invasion of privacy.
       Banning such automated or prerecorded telephone calls to the home, except when
       the receiving party consents to receiving the call or when such calls are necessary
       in an emergency situation affecting the health and safety of the consumer, is the
       only effective means of protecting telephone consumers from this nuisance and
       privacy invasion.
47 U.S.C. § 227, Congressional Statement of Findings No. 10 and No. 12. Moreover, the West

Virginia Legislature found that additional protections were needed and passed the West Virginia

Consumer Credit and Protection Act (herein “WVCCPA”), which is a hybrid of the Uniform

Credit Code and the National Consumer Act, to further protect West Virginians from consumer
     Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 2 of 11 PageID #: 2




abuses. This consumer action concerns the Defendant’s disregard for those protections, provided

by the TCPA and the WVCCPA, in its attempts to collect a debt from Plaintiff.

                                           The Parties

1.     The Plaintiffs, Garrett and Ashley George, hereinafter “Plaintiffs” or “Mr. and Ms.

George,” are residents of Kanawha County, West Virginia, and reside in the Southern District of

West Virginia.

2.     The Plaintiffs are persons who fall under the protection of Article 2 of the WVCCPA and

are entitled to the remedies set forth in Article 5 of the WVCCPA.

3.     The Defendant, Evergreen Bank Group d.b.a. Freedom Road Financial, hereinafter

“Evergreen Bank” or “Defendant,” is a corporation having its principal offices in a state other

than West Virginia and which does business in West Virginia.

4.     The Defendant is a debt collector as defined by West Virginia Code § 46A-2-122(d)

engaging directly or indirectly in debt collection, as defined by West Virginia Code § 46A-2-

122(c), within the State of West Virginia, including Kanawha County, West Virginia.

                                           Jurisdiction

5.     This Court has Jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

                                       Factual Allegations

6.     The Plaintiffs have telephone numbers that are assigned to cellular telephone services.

7.     After the Plaintiffs became in arrears upon the alleged indebtedness to the Defendant

Evergreen Bank, the Defendant began to engage in collection of such indebtedness through the




                                                2
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 3 of 11 PageID #: 3




use of telephone calls placed to the Plaintiffs, by written communications, and did otherwise

communicate with the Plaintiffs to collect the alleged debt.

8.     Upon information and belief, the Defendant placed multiple calls to the Plaintiffs’

cellular phones using an “automatic telephone dialing systems” (herein “ATDS”), and those calls

were not regarding an emergency or about a debt owed to the United States, in violation of 47

U.S.C § 227(b)(1)(A).

9.     All calls placed by the Defendant were to the Plaintiffs’ cellular telephones.

10.    The Plaintiffs asked the Defendant to stop calling their cellular telephones, thereby

revoking any consent to call that the Defendant may have had.

11.    The Plaintiffs used reasonable means in revoking the Defendant’s consent to call their

cellular telephones when they verbally requested that the Defendant stop calling them during a

phone call with the Defendant.

12.    However, the Defendant continued to cause telephone calls to be placed to the Plaintiffs’

cellular telephones.

13.    Upon information and belief, the Defendant maintains records of each call placed to the

Plaintiffs by date, time called, duration of call, the identity of any of the Defendant’s employees

involved in the call, and the notes or codes placed upon such record by the Defendant’s

employee(s).

14.    Such records will reflect that the Defendant placed telephone calls to the Plaintiffs’

cellular telephone numbers after the Plaintiffs revoked the Defendant’s consent to place calls to

those phones.




                                                 3
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 4 of 11 PageID #: 4




15.    The Defendant’s multiple calls caused the Plaintiffs’ telephones to ring repeatedly or

continuously with the intent to annoy, abuse, or harass the Plaintiffs.

16.    Upon information and belief, at no time did the Plaintiffs provide prior express

permission for anyone to call their cellular telephone numbers using an ATDS.

17.    As a result of the Defendant’s actions, the Plaintiffs lost time in dealing with the

Defendant’s unwanted calls and lost the ability to make calls during the time that their phone

lines were tied up by the Defendant’s calls.

                                               COUNT I

                VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

18.    The Plaintiffs incorporate the previous paragraphs as if fully set forth herein.

19.    Upon information and belief, the Defendant used an automatic telephone dialing system

(ATDS) as defined by 47 U.S.C. § 227 (a)(1), when it placed each and every call to the

Plaintiffs’ phone numbers, assigned to cellular telephones, within the last four years.

20.    Upon information and belief, the Defendant initiated calls to the Plaintiffs’ telephones

using an ATDS, or artificial, and/or prerecorded voices without the express consent of the

Plaintiffs, in violation of 47 U.S.C. § 227 (b)(1)(A)(iii) of the TCPA.

21.    The Plaintiffs revoked, by a reasonable means, any authorization the Defendant had to

call the Plaintiffs’ cellular telephone numbers.

22.    Upon information and belief, the Defendant placed the calls to the Plaintiffs willfully and

knowingly, and the Defendant’s actions, in placing the calls to the Plaintiffs, were not accidental.




                                                   4
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 5 of 11 PageID #: 5




23.    Pursuant to 47 U.S.C § 227 (b)(3)(B), Plaintiffs should receive $500.00 in damages for

each such violation of the TCPA and $1,500 for each willful violation.

24.    As a result of the Defendant’s actions, the Plaintiffs lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that their phone lines

were tied up by the Defendant’s calls, and have been annoyed, inconvenienced, harassed,

bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                            COUNT II

       VIOLATIONS OF THE WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT

25.    The Plaintiffs incorporate the previous paragraphs as if fully set forth herein.

26.    The Defendant has engaged in repeated violations of Article 2 of the West Virginia

Consumer Credit and Protection Act, including but not limited to:

       a. engaging in unreasonable or oppressive or abusive conduct towards the Plaintiffs in

           connection with the attempt to collect a debt by placing telephone calls to the

           Plaintiffs after the Plaintiffs requested the Defendant stop calling the Plaintiffs, in

           violation of West Virginia Code § 46A-2-125;

       b. causing the Plaintiffs’ phones to ring or engaging persons, including the Plaintiffs, in

           telephone conversations repeatedly or continuously or at unusual times or at times

           known to be inconvenient, with the intent to annoy, abuse or oppress the Plaintiffs

           after the Plaintiffs requested that the Defendant stop calling them, in violation of West

           Virginia Code § 46A-2-125(d);

       c. engaging in unfair and/or unconscionable means in causing the Plaintiffs’ phones to

           ring repeatedly or continuously or at unusual times or at times known to be



                                                  5
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 6 of 11 PageID #: 6




           inconvenient, with the intent to annoy, abuse or oppress the Plaintiffs after the

           Plaintiffs requested that the Defendant stop calling them, in violation of West Virginia

           Code § 46A-2-128;

27.    As a result of the Defendant’s actions, the Plaintiffs lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that their phone lines

were tied up by the Defendant’s calls, and have been annoyed, inconvenienced, harassed,

bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                           COUNT III

           VIOLATION OF THE WEST VIRGINIA COMPUTER CRIMES AND ABUSE ACT

28.    The Plaintiffs incorporate the previous paragraphs as if fully set forth herein.

29.    The Plaintiffs are “persons” as defined by West Virginia Code § 61-3C-3(n), as the

Plaintiffs are “natural persons.”

30.    The Defendant, Evergreen Bank Group d.b.a. Freedom Road Financial, is a “person” as

defined by West Virginia Code § 61-3C-3(n), as the Defendant is a “limited partnership, trust

association or corporation.”

31.    The Defendant, with the intent to harass, used an “electronic communication device,” as

defined by West Virginia Code § 61-3C-14a(b)(1), to make contact with the Plaintiffs after being

requested by the Plaintiffs to desist from contacting them, in violation of West Virginia Code §

61-3C-14a(a)(2).

32.    The Plaintiffs were injured as a result of the violations of the West Virginia Computer

Crimes and Abuse Act as set forth above.




                                                 6
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 7 of 11 PageID #: 7




33.    The Plaintiffs seek compensatory damages for injuries provided by West Virginia Code §

61-3C-16(a)(1) and punitive damages pursuant to West Virginia Code § 61-3C-16(a)(2).

34.    As a result of the Defendant’s actions, the Plaintiffs lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that their phone lines

were tied up by the Defendant’s calls, and have been annoyed, inconvenienced, harassed,

bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                            COUNT IV

                      VIOLATION OF TELEPHONE HARASSMENT STATUTE

35.    The Plaintiffs incorporate the previous paragraphs as if fully set forth herein.

36.    The Defendant placed or caused to be placed telephone calls to the Plaintiffs, causing the

Plaintiffs’ telephones to ring repeatedly and continuously with the intent to annoy and harass the

Plaintiffs, in violation of West Virginia Code § 61-8-16(a)(3).

37.    The Plaintiffs were injured by Defendant’s violation of West Virginia Code § 61-8-

16(a)(3).

38.    As the Plaintiffs were injured by the Defendant’s violation of West Virginia Code § 61-8-

16(a)(3), the Plaintiffs have a civil cause of action for damages the Plaintiffs sustained by reason

of said statutory violation, pursuant to West Virginia Code §55-7-9.

39.    As a result of the Defendant’s actions, the Plaintiffs lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that their phone lines

were tied up by the Defendant’s calls, and have been annoyed, inconvenienced, harassed,

bothered, upset, angered, harangued and otherwise caused indignation and distress.




                                                 7
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 8 of 11 PageID #: 8




                                               COUNT V

                                    COMMON LAW NEGLIGENCE

40.    The Plaintiffs incorporate the previous paragraphs as if fully set forth herein.

41.    The Defendant negligently failed to train, supervise, monitor or otherwise control its

employees to ensure that its employees did not violate the TCPA and the WVCCPA as alleged in

Counts I and II.

42.    The Defendant failed to properly train its employees and staff to avoid violations of state

and federal debt collection laws.

43.    The Defendant does not have appropriate policies and procedures in place for compliance

with state and federal debt collection laws.

44.    The Plaintiffs’ damages are a proximate cause of the Defendant’s conduct as outlined in

this Complaint.

45.    As a result of the Defendant’s actions, the Plaintiffs lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that their phone lines

were tied up by the Defendant’s calls, and have been annoyed, inconvenienced, harassed,

bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                           COUNT VI

                      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

46.    The Plaintiffs incorporate the previous paragraphs as if fully set forth herein.

47.    The following conduct of the Defendant was atrocious, intolerable and extreme so as to

exceed the bounds of decency:




                                                  8
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 9 of 11 PageID #: 9




       a.      The Defendant placed telephone calls to the Plaintiffs after the Defendant knew

               that the Plaintiffs had revoked its authorization to call them, in gross violation of

               the TCPA and the WVCCPA;

       b.      The Defendant has adopted policies and procedures without regard to state and

               federal law, which violate state and federal law, and are designed to, or have the

               effect of, inflicting emotional distress upon consumers to coerce the consumer to

               pay money to the Defendant;

       c.      Insofar as the Defendant’s violations of the WVCCPA are deemed to be willful,

               pursuant to West Virginia Code § 46A-5-103(4) such conduct is, as a matter of

               law, criminal conduct punishable by fine and/or imprisonment;

       d.      Insofar as the Defendant’s conduct caused a phone to ring with the intent to

               harass, such conduct is criminal conduct pursuant to West Virginia Code § 61-8-

               16(a)(3) and punishable by fine and/or imprisonment;

       e.      Insofar as the Defendant’s conduct constituted knowingly allowing a phone under

               the Defendant’s control to be used to harass any person, such conduct is criminal

               conduct proscribed by West Virginia Code § 61-8-16(b) and is punishable by fine

               and/or imprisonment.

48.    As a result of the Defendant’s actions, the Plaintiffs have suffered emotional distress.

49.    As a result of the Defendant’s actions, the Plaintiffs lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that their phone lines

were tied up by the Defendant’s calls, and have been annoyed, inconvenienced, harassed,

bothered, upset, angered, harangued and otherwise caused indignation and distress.


                                                 9
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 10 of 11 PageID #: 10




                                             COUNT VII

                               COMMON LAW INVASION OF PRIVACY

50.      The Plaintiffs incorporate the previous paragraphs as if fully set forth herein.

51.      The Plaintiffs had, and have, an expectation of privacy to be free from harassing and

annoying telephone calls within the confines of Plaintiffs’ home.

52.      The acts of the Defendant, in placing telephone calls to Plaintiffs’ cellular phones,

invaded, damaged, and harmed Plaintiffs’ rights of privacy.

53.      As a result of the Defendant’s actions, the Plaintiffs suffered emotional distress.

54.      As a result of the Defendant’s actions, the Plaintiffs lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that their phone lines

were tied up by the Defendant’s calls, and have been annoyed, inconvenienced, harassed,

bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                          Demand for Relief

The Plaintiffs demand from the Defendant:

      a. An award of statutory damages in the amount of $500.00 for each violation of the TCPA,

         as authorized by 47 U.S.C. § 227 (b)(3)(B), and $1,500 for each willful violation of the

         TCPA, as authorized by 47 U.S.C. § 227 (b)(3)(C);

      b. Actual damages for the violations of the WVCCPA, as authorized by West Virginia Code

         § 46A-5-101(1), for all such violations that occurred up to the date and time of the filing




                                                  10
      Case 2:20-cv-00361 Document 1 Filed 05/26/20 Page 11 of 11 PageID #: 11




        of this complaint;

  c. Statutory damages in the maximum amount authorized by West Virginia Code § 46A-5-

        101(1), as adjusted for inflation pursuant to West Virginia Code § 46A-5-106, for all such

        violations that occurred up to the date and time of the filing of this complaint;

  d. The Plaintiffs’ cost of litigation, including attorney fees, court costs and fees, pursuant to

        West Virginia Code § 46A-5-104;

  e. General damages for the Defendant’s negligence, as alleged in Count V;

  f. General damages and punitive damages for the Defendant’s conduct, as alleged in Count

        VI and VII; and

  g. Such other relief as the Court shall deem just and proper under the attendant

        circumstances.

       THE PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE



                                                      GARRETT GEORGE and
                                                      ASHLEY GEORGE,
                                                      BY COUNSEL


BY:     /s/ Megan A. Patrick
        Benjamin M. Sheridan (WVSB #11296)
        Megan A. Patrick (WVSB #12592)
        Klein & Sheridan, LC
        3566 Teays Valley Road
        Hurricane, WV 25526
        T: (304) 562-7111
        F: (304) 562-7115
        E: mpatrick@kswvlaw.com
        Counsel for Plaintiffs




                                                 11
